Exhibit 10.1
SEPARATION AGREEMENT
     THIS SEPARATION AGREEMENT (this “Agreement”), effective as of August 29,
2008, is made by and between Caribou Coffee Company, Inc., (the “Company”) and
Rosalyn Mallet (“Employee”).
RECITALS
     WHEREAS, Employee was formerly the Company’s President, and Chief
Operations Officer; and Interim Chief Executive Officer and
     WHEREAS, the Company has appointed a new President and Chief Executive
Officer, and as a result Employee is no longer serving as President and Interim
Chief Executive Officer, but Employee is continuing to serve as Chief Operations
Officer;
     WHEREAS, the Company and Employee are party to an Employment Letter, dated
March 5, 2007 (the “Employment Letter”); and
     WHEREAS, pursuant to the terms of the Employment Letter, Employee is
entitled to twelve (12) months of base salary as a severance if her employment
is terminated by the Company without Cause; and
     WHEREAS, the Company has informed Employee that her employment with the
Company will terminate, without Cause, but desires to enter into this Agreement
to provide Employee additional compensation to which she would not otherwise be
entitled, in return for Employee’s covenants and promises as contained in this
Agreement; and
     WHEREAS, Employee has agreed to remain employed with the Company in the
role of Chief Operations Officer as an employee for a transitional period not to
exceed 90 days from August 1, 2008 (the “Transition Period”);
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereby agree
as follows:
     1. Transition Period. Employee agrees to perform executive and consulting
services as an employee for the Company during the Transition Period, and shall
continue to be paid Employee’s regular base salary ($360,000 per annum — “Base
Salary”) during the Transition Period. Employee’s employment remains “at will”
during the Transition Period and shall terminate on the last day of the
Transition Period. The Transition Period shall last for no more than ninety (90)
days, but may be shortened by the Company in its sole discretion; provided,
however, if the Company shortens the Transition Period at its sole discretion,
it shall continue to pay the Base Salary to Employee through and including
Friday, October 31, 2008 even though Employee’s employment terminates on the
last day of the Transition Period.
     2. Consideration. In consideration for Employee entering into this
Agreement, and provided that Employee complies with the terms and conditions
hereof (including, without limitation, the obligation under Section 1 to perform
services throughout the Transition Period

 



--------------------------------------------------------------------------------



 



and the Employee Disclosure, Non-Compete, and Non-Solicitation Agreement
referenced below) the Company agrees to pay Employee the following amounts:
          A. A lump sum of $100,000, less applicable withholdings (the “Lump-Sum
Payment”), 5 business days after the Effective Date (as defined below);
provided, however, in no event shall such payment be made later than March 15,
2009.
          B. Provided that Employee executes a second release in the form
attached hereto as Exhibit A (the “Second Release”), the Company shall make
severance payments as follows:
               1. Three (3) months Base Salary (less applicable withholdings),
shall be paid to Employee in a lump sum on the Company’s next regular pay date
following the later of (i) the termination or expiration of the Transition
Period; (ii) Employee’s signing the Second Release, and (iii) the expiration of
any revocation periods contained in the Second Release: provided, however, in no
event shall such payment be made later than March 15, 2009; and
               2. Twelve (12) months Base Salary (less applicable withholdings)
shall be paid to Employee in a lump sum on the Company’s next regular pay date
following the later of (i) the termination or expiration of the Transition
Period; (ii) Employee’s signing the Second Release, (iii) the expiration of any
revocation periods contained in the Second Release and (iv) Employee’s
“separation from service” (within the meaning of Section 409A of the Code);
provided, however, to the extent necessary to comply with the restriction in
Section 409A of the Code concerning payments to specified employees, the payment
to Employee pursuant to Paragraph 2.B.2 shall be made at least six months and
one day after Employee’s “separation from service” (within the meaning of
section 409A of the Code).
          C. The Company and Employee intend that the payments made pursuant to
Paragraph 2.A and 2.B.1 comply with the short term deferral exception to
Section 409A of the Code and that the payments made pursuant to Paragraph 2.B.2
comply with the requirements of Section 409A of the Code and this Agreement
shall be construed to effect such intent.
     3. Release. Employee, on her behalf and on behalf of her heirs, executors,
administrators, trustees and assigns hereby fully, knowingly and voluntarily,
releases and forever discharges the Company and the Company’s past and present
agents, representatives, employees, officers, directors, affiliates, controlling
persons, stockholders, subsidiaries, successors and assigns (collectively, the
“Releasees”), collectively, separately, and severally, from or for any and all
state, local or federal claims, causes of action, liabilities, and judgments of
every type and description whatsoever, known and unknown (including, but not
limited to, claims arising under Title VII of the Civil Rights Act of 1964, as
amended; the Rehabilitation Act of 1973, as amended; the Employee Retirement
Income Security Act of 1974, as amended; the Fair Labor Standards Act of 1938,
as amended; the Americans with Disabilities Act; the Minnesota Human Rights Act;
Minn. Stat. § 181.81; the Minneapolis Code of Ordinances; wrongful discharge;
violation of Minn. Stat. § 176.82; breach of contract; tortious interference
with contractual relations; promissory estoppel; breach of the implied covenant
of good faith and fair dealing; breach of express or implied promise; breach of
manuals or other policies; assault; battery; fraud; false imprisonment; invasion
of privacy; intentional or negligent misrepresentation; defamation,

2



--------------------------------------------------------------------------------



 



including libel, slander, discharge defamation and self-publication defamation;
discharge in violation of public policy; whistleblower claims; intentional or
negligent infliction of emotional distress; or any other theory, whether legal
or equitable) which she, her heirs, administrators, executors, personal
representatives, beneficiaries, and assigns may have or claim to have against
Releasees related to Employee’s employment or the termination thereof. Employee
warrants that Employee has been provided all leave under the Family and Medical
Leave Act to which she is or may have been entitled, and that the Company has
not interfered with her rights thereunder. Employee specifically waives the
benefit of any statute or rule of law which, if applied to this Agreement, would
otherwise exclude from its binding effect any claims not now known by her to
exist. Notwithstanding this release provision, or any other provision or section
of this Agreement, Employee does not waive or release any claims to enforce this
Agreement.
     4. Subject to the terms set forth in Employee’s Stock Option Agreements,
Employee shall have ninety (90) days from the last day of her employment to
exercise all options vested on the last day of her employment. All options not
vested on the last day of Employee’s employment shall immediately and
automatically be forfeited on such date. Employee’s outstanding options as of
the date this Agreement is executed are set forth on Exhibit B.
     5. Employee also hereby knowingly and voluntarily releases and discharges
Releasees, collectively, separately and severally, from or for any and all
liability, claims, allegations, and causes of action arising under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), which Employee,
Employee’s heirs, administrators, executors, personal representatives,
beneficiaries, and assigns may have or claim to have against Releasees.
Notwithstanding any other provision or section of this Agreement, Employee does
not hereby waive any rights or claims under the ADEA that may arise after the
date on which the Agreement is signed by her.
     6. Employee further understands that she is releasing, and does hereby
release, any claims for damages, by charge or otherwise, whether brought by her
or on her behalf by any other party, governmental or otherwise, and agrees not
to institute any claims for damages via administrative or legal proceedings
against any of the Releasees. Employee also waives and releases any and all
right to money damages or other legal relief awarded by any governmental agency
related to any charge or other claim against any of the Releasees.
     7. This Agreement does not apply to any post-termination claim that
Employee may have for benefits under the provisions of any employee benefit plan
maintained by the Company. Employee’s release of claims shall not apply to any
claims Employee might have to indemnification under Minnesota Statute §
302A.521, any other applicable statute or regulation, or the Company’s by-laws.
     8. Employee hereby acknowledges and represents that (a) she has been given
a period of at least twenty-one (21) days to consider the terms of this
Agreement, (b) the Company has advised or hereby advises her in writing to
consult with an attorney prior to executing this Agreement, and (c) she has
received valuable and good consideration to which she is otherwise not entitled
in exchange for her execution of this Agreement.

3



--------------------------------------------------------------------------------



 



     9. Employee and the Company hereby acknowledge this Agreement shall not
become effective or enforceable until the fifteenth (15th) day after it is
executed by Employee (“Effective Date”) and that Employee may revoke this
Agreement at any time before the Effective Date. Employee has been informed and
understands that any such revocation must be in writing and delivered to the
Company by hand, or sent by mail within the 15-day period. If delivered by mail,
the revocation must be: (1) postmarked within the 15-day period, (2) properly
addressed as set forth below, and (3) sent by certified mail, return receipt
requested.

  To the Company:    Caribou Coffee Company, Inc.
Attn: Chief Financial Officer
3900 Lakebreeze Avenue
Brooklyn Center, Minnesota 55429
Telephone No.: (763) 592-2200
Facsimile No.: (763) 592-2300     With a copy to:    Arcapita Inc.
Attn.: Mr. Charles H. Ogburn
75 Fourteenth Street, 24th Floor
Atlanta, Georgia 30309
Telephone No.: (404) 920-9000
Facsimile No.: (404) 920-9001

     10. Employee agrees that she has not heretofore assigned, transferred or
hypothecated nor attempted to assign, transfer or hypothecate any interest she
may have in the released claims.
     11. Employee agrees not to make any statement, written or verbal, to any
person or entity, including in any forum or media, or take any action, in
disparagement of the Company, Arcapita Inc. or any of their respective
affiliates, or any of the current, former or future partners, managers, members,
officers, directors and employees of any of the foregoing (individually, a
“Company Party” and collectively the “Company Parties”), including negative
references to or about any Company Party’s services, policies, practices,
documents, methods of doing business, strategies, objectives, partners,
managers, members, or employees, or take any other action that may disparage any
Company Party to the general public and/or any Company Party’s employees,
clients, franchisees, potential franchisees, suppliers, investors, potential
investors, business partners or potential business partners, unless compelled to
do so under oath.
     12. Employee has no oral representations, understandings, or agreements
with the Company or any of its officers, directors, or representatives covering
the same subject matter as this Agreement. This Agreement is the final,
complete, and exclusive statement of expression of the agreement between the
Company and Employee with respect to the subject matter hereof, and cannot be
varied, contradicted, or supplemented by evidence of any prior or
contemporaneous oral or written agreements. This Agreement may not be later
modified except by a further writing signed by a duly authorized officer of the
Company or member of the Board and Employee, and no term of this Agreement may
be waived except by a writing signed by the party waiving the benefit of such
term. This Agreement supersedes all other agreements between Employee and the
Company related to Employee’s employment with the Company or the termination
thereof, provided, however, that this Agreement does not supersede or replace

4



--------------------------------------------------------------------------------



 



the Employee Disclosure, Non-Compete, and Non-Solicitation Agreement between
Employee and the Company dated March 5, 2008, nor does it supersede or replace
any agreement related to Employee as a holder of securities or options of the
Company, all of which shall survive this Agreement and the Second Release in
accordance with their terms.
     13. If any portion of this Agreement is held invalid or inoperative, the
other portions of this Agreement shall be deemed valid and operative and, so far
as is reasonable and possible, effect shall be given to the intent manifested by
the portion held invalid or inoperative.
     14. This Agreement, and all other disputes or issues arising from or
relating in any way to the Company’s relationship with Employee, shall be
governed by the internal laws of the State of Minnesota, irrespective of the
choice of law rules of any jurisdiction. All disputes arising from or relating
to this Agreement shall be subject to the exclusive jurisdiction of and be
litigated in the state or federal courts located in the State of Minnesota. All
parties hereby consent to the exclusive jurisdiction and venue of such courts
for the litigation of all disputes and waive any claims of improper venue, lack
of personal jurisdiction, or lack of subject matter jurisdiction as to any such
disputes.
     15. Additional Payments and Consideration by the Company. In addition to
the other payments, salary continuation and benefits herein provided, the
Company shall make the following payments to the Employee:
          A. Employee shall be reimbursed for her actual relocation expenses
from Minnesota to Texas (in an amount up to $25,000) on or before the end of the
first payroll cycle following October 31, 2008, or the first payroll cycle
following the last day of her employment, whichever is earlier.
          B. The Company shall reimburse the Employee her reasonable and
necessary attorney’s fees incurred by her in negotiating the terms of the
Agreement in an amount up to $5,000.
          C. To the extent Employee timely and properly elects COBRA coverage
upon her termination of employment, the Company shall timely pay for fifteen
(15) months of Employee’s individual COBRA coverage from the Company for the
period starting on the date her employment terminates; provided, however, such
payment shall cease at such time as Employee ceases to be entitled to COBRA
coverage for any reason whatsoever from the Company.
          D. The Company shall indemnify and hold harmless Employee for all
losses related to the inaccurate reporting on Form 1099 for income in calendar
year 2006, including without limitation, the taxes and penalties assessed by the
Internal Revenue Service and accounting fees reasonably and necessarily related
thereto.
          E. Employee shall retain her current Blackberry, and telephone number
related thereto.

5



--------------------------------------------------------------------------------



 



          F. The Company shall provide at its expense, outplacement services
from an outplacement firm selected by Employee, in an amount not to exceed
$2,000 per month for a period of up to 90 days from the date of this Agreement.
     16. Headings in this Agreement are for convenience only and shall not
control the meaning of this Agreement. Whenever applicable, masculine and
neutral pronouns shall equally apply to the feminine genders; the singular shall
include the plural and the plural shall include the singular. The parties have
reviewed and understand this Agreement, and each has had a full opportunity to
negotiate the Agreement’s terms and to consult with counsel of their own
choosing. Therefore, the parties expressly waive all applicable common law and
statutory rules of construction that any provision of this Agreement should be
construed against the agreement’s drafter, and agree that this Agreement and all
amendments thereto shall be construed as a whole, according to the fair meaning
of the language used.
     17. This Agreement may be executed in one or more counterparts, each of
which when executed and delivered shall be an original, and all of which when
executed shall constitute one and the same instrument.

              EMPLOYEE:        
 
            /s/ Rosalyn Mallet       9/2/08           Rosalyn Mallet       Date
 
            CARIBOU COFFEE COMPANY, INC.        
 
            /s/ Charles H. Logburn       8/29/08          
By:
  Charles H. Logburn       Date
Title:
  Director        

6



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SECOND RELEASE
     THIS RELEASE (this “Release”), effective as of August           , 2008, is
made by and between Caribou Coffee Company, Inc., (the “Company”) and Rosalyn
Mallet (“Employee”).
RECITALS
WHEREAS, the Company and Employee are party to a Separation Agreement, dated
August 29, 2008, (the “First Agreement”); and
     WHEREAS, pursuant to the terms of the First Agreement, as a condition to
the Company’s payment of certain post-employment amounts to Employee pursuant to
Paragraph 2.B. thereof, Employee is required to execute a full and complete
release, on behalf of herself and her heirs, executors, administrators, trustees
and assigns releasing all claims, actions and causes of action against the
Company and each subsidiary and affiliate of the Company, and their respective
predecessors, successors, current and former directors, officers,
administrators, trustees, employees, agents and other representatives.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereby agree
as follows:
     1. Release. Employee, on her behalf and on behalf of her heirs, executors,
administrators, trustees and assigns hereby fully, knowingly and voluntarily,
releases and forever discharges the Company and the Company’s past and present
agents, representatives, employees, officers, directors, affiliates, controlling
persons, stockholders, subsidiaries, successors and assigns (collectively, the
“Releasees”), collectively, separately, and severally, from or for any and all
state, local or federal claims, causes of action, liabilities, and judgments of
every type and description whatsoever, known and unknown (including, but not
limited to, claims arising under Title VII of the Civil Rights Act of 1964, as
amended; the Rehabilitation Act of 1973, as amended; the Employee Retirement
Income Security Act of 1974, as amended; the Fair Labor Standards Act of 1938,
as amended; the Americans with Disabilities Act; the Minnesota Human Rights Act;
Minn. Stat. § 181.81; the Minneapolis Code of Ordinances; wrongful discharge;
violation of Minn. Stat. § 176.82; breach of contract; tortious interference
with contractual relations; promissory estoppel; breach of the implied covenant
of good faith and fair dealing; breach of express or implied promise; breach of
manuals or other policies; assault; battery; fraud; false imprisonment; invasion
of privacy; intentional or negligent misrepresentation; defamation, including
libel, slander, discharge defamation and self-publication defamation; discharge
in violation of public policy; whistleblower claims; intentional or negligent
infliction of emotional distress; or any other theory, whether legal or
equitable) which she, her heirs, administrators, executors, personal
representatives, beneficiaries, and assigns may have or claim to have against
Releasees related to Employee’s employment or the termination thereof. Employee
warrants that Employee has been provided all leave under the Family and Medical
Leave Act to which she is or may have been entitled, and that the Company has
not interfered with her rights thereunder. Employee specifically waives the
benefit of any statute or rule of law which, if applied to this

 



--------------------------------------------------------------------------------



 



Agreement, would otherwise exclude from its binding effect any claims not now
known by her to exist.
     2. Employee also hereby knowingly and voluntarily releases and discharges
Releasees, collectively, separately and severally, from or for any and all
liability, claims, allegations, and causes of action arising under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), which Employee,
Employee’s heirs, administrators, executors, personal representatives,
beneficiaries, and assigns may have or claim to have against Releasees.
Notwithstanding any other provision or section of this Agreement, Employee does
not hereby waive any rights or claims under the ADEA that may arise after the
date on which the Agreement is signed by her.
     3. Employee further understands that she is releasing, and does hereby
release, any claims for damages, by charge or otherwise, whether brought by her
or on her behalf by any other party, governmental or otherwise, and agrees not
to institute any claims for damages via administrative or legal proceedings
against any of the Releasees. Employee also waives and releases any and all
right to money damages or other legal relief awarded by any governmental agency
related to any charge or other claim against any of the Releasees.
     4. This Release does not apply to any post-termination claim that Employee
may have for benefits under the provisions of any employee benefit plan
maintained by the Company. Employee’s release of claims shall not apply to any
claims Employee might have to indemnification under Minnesota Statute §
302A.521, any other applicable statute or regulation, or the Company’s by-laws.
     5. Employee hereby acknowledges and represents that (a) she has been given
a period of at least twenty-one (21) days to consider the terms of this
Agreement, (b) the Company has advised or hereby advises her in writing to
consult with an attorney prior to executing this Agreement, and (c) she has
received valuable and good consideration to which she is otherwise not entitled
in exchange for her execution of this Agreement.
     6. Employee and the Company hereby acknowledge this Agreement shall not
become effective or enforceable until the fifteenth (15th) day after it is
executed by Employee (“Effective Date”) and that Employee may revoke this
Agreement at any time before the Effective Date. Employee has been informed and
understands that any such revocation must be in writing and delivered to the
Company by hand, or sent by mail within the 15-day period. If delivered by mail,
the revocation must be: (1) postmarked within the 15-day period, (2) properly
addressed as set forth below, and (3) sent by certified mail, return receipt
requested:

  To the Company:    Caribou Coffee Company, Inc.
Attn: Chief Financial Officer
3900 Lakebreeze Avenue
Brooklyn Center, Minnesota 55429
Telephone No.: (763) 592-2200
Facsimile No.: (763) 592-2300

2



--------------------------------------------------------------------------------



 



  With a copy to:    Arcapita Inc.
Attn.: Mr. Charles H. Ogburn
75 Fourteenth Street, 24th Floor
Atlanta, Georgia 30309
Telephone No.: (404) 920-9000
Facsimile No.: (404) 920-9001

     7. Employee agrees that she has not heretofore assigned, transferred or
hypothecated nor attempted to assign, transfer or hypothecate any interest she
may have in the released claims.
     8. Employee agrees not to make any statement, written or verbal, to any
person or entity, including in any forum or media, or take any action, in
disparagement of the Company, Arcapita Inc. or any of their respective
affiliates, or any of the current, former or future partners, managers, members,
officers, directors and employees of any of the foregoing (individually, an
“Company Party” and collectively the “Company Parties”), including negative
references to or about any Company Party’s services, policies, practices,
documents, methods of doing business, strategies, objectives, partners,
managers, members, or employees, or take any other action that may disparage any
Company Party to the general public and/or any Company Party’s employees,
clients, franchisees, potential franchisees, suppliers, investors, potential
investors, business partners or potential business partners, unless compelled to
do so under oath.
     9. This Agreement shall in all respects be governed and construed in
accordance with the laws of the State of Minnesota without regard to choice of
law principles.
     10. Employee agrees that she will direct all inquiries concerning her
employment at the Company to the Vice President of Human Resources of the
Company, and the Company agrees that all future employment references by the
Vice President of Human Resources of the Company concerning Employee shall be
limited to providing third parties her (a) dates of employment, (b) job
title(s), and (c) date of separation, and indicating that the Employee concluded
the employment relationship with the Employer on mutually agreeable terms.

                  EMPLOYEE:            
 
               
 
                              Rosalyn Mallet       Date    
 
                CARIBOU COFFEE COMPANY, INC.            
 
               
 
                             
By:
          Date    
 
               
Title:
               
 
               

3



--------------------------------------------------------------------------------



 



EXHIBIT B
Rosalyn Mallet
Total Outstanding Stock Options on August 29, 2008

                                              Grant   Number of           Strike
  Shares Vested on     Date   Granted Shares   Vested %   Price   August 29,
2008      
 
                                       
 
    5/25/2006       10,000       50 %     8.53       5,000  
 
                                       
 
    4/2/2007       200,000       25 %     7.54       50,000  
 
                                       
 
    9/7/2007       14,590       0 %     6       —  
 
                                       
 
    2/6/2008       35,000 *     100 %     2.78       35,000  
 
                                       
TOTAL
            259,590                       90,000  

 

*   Note: This set of options has not yet vested, but in accordance with the
option grant, the options will vest upon the earlier of the date Ms. Mallet is
terminated by the Company or November 12, 2008.

